Citation Nr: 0104415	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-17 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1955 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2000, the veteran testified before the 
undersigned Board member at the New Orleans, RO, the 
transcript of which is of record.  During the hearing, the 
veteran testified that he was withdrawing his appeal for 
service connection for post-traumatic stress disorder.  The 
Board will limit its consideration accordingly. 


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
pulmonary disability after June 9, 1998.

2.  The veteran's pulmonary disability was not present in 
service or until many years thereafter and it is not 
etiologically related to any incident of service other than 
the veteran's use of tobacco products in service.


CONCLUSION OF LAW

Pulmonary disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
pulmonary disability because it developed as a result of his 
service exposure to fumes from led paint and/or due to his 
cigarette smoking which began during service.  He believes 
that his claim for pension benefits in January 1992 should be 
accepted as a claim for service connection for pulmonary 
disability due to tobacco use.

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
pulmonary disability.  In addition, all evidence necessary 
for an equitable disposition of this claim has been obtained.  
No additional information or evidence is required of the 
veteran.  In sum, the facts of this case have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may be 
granted for any disease diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103 (2000), essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  This provision applies to claims filed after June 
9, 1998.  

The veteran does not contend that he had chronic pulmonary 
disability in service.  The service medical records show no 
finding or diagnosis of pulmonary disability, and there is no 
post-service medical evidence suggesting the presence of 
pulmonary disability until many years following the veteran's 
discharge from service. 

The Board further notes that there is no indication in the 
medical evidence that the veteran's pulmonary disability is 
etiologically related to his exposure to paint fumes or to 
any incident of service other than the veteran's cigarette 
smoking.  Moreover, the veteran acknowledges that no 
physician has suggested that his pulmonary disability is 
etiologically related to exposure to paint fumes and that his 
physicians believe that his pulmonary disability is probably 
related to his cigarette smoking.  Therefore, service 
connection for the pulmonary disability is not warranted on a 
basis other than the use of tobacco products during service.

With respect to the veteran's contention that service 
connection is warranted for pulmonary disability because it 
is attributable to cigarette smoking which began during 
service, the Board notes that in a statement received in 
January 1992, the veteran stated that he desired to reopen 
his claim for pension.  Although 38 C.F.R. § 3.152 (2000) 
provides that a claim for pension may be considered a claim 
for compensation, there was nothing in the veteran's January 
1992 statement, any of the medical evidence then of record or 
any of the evidence received in connection with the January 
1992 claim which suggested that the veteran's pulmonary 
disability was possibly connected to service or which 
otherwise warranted consideration of the veteran's January 
1992 statement as a claim for service connection for 
pulmonary disability.  It was not until October 1998 that 
anything was received from the veteran or his representative 
that could be construed as a formal or informal claim for 
service connection for pulmonary disability.  Since the 
veteran's claim was received after June 9, 1998, service 
connection for pulmonary disability on the basis of the 
veteran's use of tobacco during service is prohibited.


ORDER

Entitlement to service connection for pulmonary disability is 
denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



